 494DECISIONSOF NATIONALLABOR RELATIONS BOARDRaymond Convalescent Hospital,Inc.andService &HospitalEmployees Union,Local 399, SEIU,AFL-CIO. Case 31-CA-4152February 5, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn July 2, 1974, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and the Respon-dent filed an answer thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board considered the record and the attachedDecision in light of the exceptions, the brief, and theanswer and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.IssuesThe primaryissues are:1.Whether Respondent through its agent, Mildred V.Ames, violated Section 8(a)(1) of the Act by: interrogatingan employee concerning his union sentiments;tellingemployees that Respondent could offer better benefits thantheUnion could;tellingemployees that they could comeinto her office to inform her if they did not want theUnion; and telling employees that key employees wouldquit if the Union were designated as collective-bargainingrepresentative.2.Whether Respondent violated Section 8(a)(5) of theAct by refusing to recognize and bargain with the Unionwhere Respondent was a successor to an employer havingan outstanding contract with the Union and whereRespondent did not have a good-faith doubt that theUnion continued to represent the employees.All partieswere givenfull opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally,and to file briefs.Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire records of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed.The Charging Partyhas excepted to certaincredibilityfindings madeby the Administrative Law JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unlessthe clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950),enfd.188 F.2d 362(C A. 3, 1951)We havecarefullyexaminedthe recordand find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscase was tried at Los Angeles, California, on March 26,1974.The charge was filed on December 17, 1973, byService & Hospital Employees Union, Local 399, SEIU,AFL-CIO, herein called the Union. The complaint issuedon February 21, 1974, and alleges that Raymond Convales-centHospital,Inc.,herein called Respondent,violatedSection 8(a)(1) and (5) of the National Labor Relations Actas amended.IErrors in the transcript have been noted and corrected.2The allegations in the complaint relating to commerce and labororganization were not responded to in the answer filed by Respondent.1.THE BUSINESS OF RESPONDENTRespondent is a California corporation with its principalplace of business in Pasadena, California, where it operatesa nursing home. Respondent commenced business on orabout November 19, 1973, and by projection for the 12-month period ending November 18, 1974, it will realize agross volume of businessin excessof $100,000. During thissame period, by projection, it will receive in excess of$200,000 from the Medi-Cal Health Program. Respondentisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThrough November 18, 1973, Park Raymond Convales-cent Hospital, herein called Park Raymond, operated thenursing home now run by Respondent (Raymond Conva-lescent Hospital,Inc.).Respondent,as owner and lessor ofthe building housing Park Raymond, foreclosed on thelessee,Park Raymond,took possession,and continuedwithout interruption to operate a proprietary nursing homeat the same location.Respondent used the same equip-Pursuant to Sec.102.20of the Board's Rules Regulations,Series 8, asamended, all allegations of the complaint not respondedto inthe answerare deemed admitted216 NLRB No. 85 RAYMONDCONVALESCENTHOSPITAL,INC.495ment,employedmany of the same employees andsupervisors and produced substantially the same servicesas Park Raymond previously had done. Park Raymondemployed approximately 40 employees and of them 38were employed by Respondent on November 19, 1973,with no interruption in their jobs. On December 1, 1973,four employees were hired, two of whom had previouslyworked for Park Raymond. Between December 3 and 7,1973, four additional employees were hired, none of whomhad worked for Park Raymond. Respondent continued toperform services for substantially the same patients as hadPark Raymond.For many years Park Raymond had a collective-bargain-ing contract with the Union .3 The last contract, by itsterms, iseffective from April 17, 1972, through April 16,1975.Mildred V. Ames was administrator of the nursing homefrom November 19, 1973, when Respondent took over thenursing home, until February 11, 1974, when she leftRespondent's employ.4 From September 1970 to October3, 1973, Ames had been administrator for Park Raymond.During the approximately 6 weeks between October 3 andthe commencement of her employment with Respondenton November 19, 1973, Ames had worked for anotheremployer. During that period Myra Burman was adminis-trator for Park Raymond. Burman was told by heremployer at Park Raymond to contact Ames and tell herwhat had transpired at the facility in the time that Burmanhad been administrator. On November 14 or 15, 1973,Ames and Burman met and discussed some possibleemployee changes. Burman mentioned that the employeeswerestrong union people. Ames replied "I will havenothing to do with the Union" or "I will kick the Unionout as soonas I getback to Park Raymond."On December 1, 1973, Respondent received a letterdated November 29 in which the Union stated that it hadbeen informed that Respondent would give effect to thecontract the Union had with Respondent's predecessor.5The letter enclosed copies of the collective-bargainingagreement for Respondent to sign. Respondent neithersigned the contract nor wrote a response to the letter .6Instead, on December 7, 1973, Respondent filed with theBoard a Petition for an Election in Case 31-RM-361.Respondent has not recognized or bargained with theUnion, claiming that it has no legal obligation to do so.7On December 10, 1973, Union Business Agent BookerGraham came to the nursing home and was told by Amesthat as far as she was concerned the place was not union.By letter dated February 20, 1974, the Regional Director3The bargaining unit was:All dietaryemployees,maids, ,janitors, storekeepers,maintenanceemployees,grounds keepers,orderlies,nurses aides, licensed vocationalnurses,and laboratory helpers employedat the nursinghome butexcluding all professional employees, including physicians and regis-tered nurses,office clerical employees,guards, watchmenand supervi-sors as definedin the Act.The complaint alleges,the answer by its failureto respondadmits, and Ifind that the unit is appropriate for the purposes of collective bargainingwithin the meaning of Sec. 9(b) of the Act.4 It is admitted and I find thatAmes was a supervisor within themeaningof the Act.STheletter in part read. "...I am also informedthat you willgive fullforce and effect to thecollective-bargaining agreemententered into byService and Hospital Employees Union and the predecessorEmployer,forRegion 31 of the Board notified Respondent' thatcomplaint was going to issue in the instant case and thatRespondent'sPetition for an Election was thereforedismissed.B.The Alleged Violations of Section 8(a)(1) of theAct1.The alleged interrogation of BrownTheodore Brown, Jr., is an employee of Respondent inthe housekeeping department. During the first week ofDecember 1973, Brown had a conversation with Adminis-tratorMildred V. Ames in Ames' office. No one else waspresent at the time. According to Brown Ames asked himwhat his opinion was concerning the Union; Brown repliedthere were advantages and disadvantages but that he felthe didn't want to belong to the Union; Ames said thatLeipzig (the owner of Respondent) no longer had acontract with the Union; and Ames also said that shewanted to get everyone's opinion concerning how they feltabout the Union.Ames' testimony concerning this conversation wassubstantially different.According to Ames, Brown spoketo her in her office when he was doing maintenance workthere.Ames averred that Brown asked her about theUnion; she replied that they didn't have a union contract;Brown asked, "Does that mean we don't have to belong tothe Union?"; she said, "Mr. Leipzig does not have a unioncontract"; and Brown said he didn't want to belong to theUnion. Ames, in her testimony, denied that she askedBrown his opinion about the Union and further deniedthat she said she was going to ask other employees theiropinions.I credit Ames' version of the conversation. Ames was adirect and convincing witness.8 There is much testimony inthe record concerning information volunteered by employ-ees to Ames concerning the Union, but other than Brown'sthere is no testimony that Ames interrogated employeesconcerning the Union .9 Brown was not a convincingwitness.At one point in his testimony he averred that hedid not recall Ames saying that Leipzig had no contractwith the Union.10 Later in his testimony, he acknowledgedthatAmes did mention something about Leipzig nothaving a contract with the Union.My observation of Ames and Brown as they testified andthe content of their testimony leads me to the conclusionthat Ames was the more accurate witness of the two, and Itherefore credit her denial that she interrogated Brownrecognizing the said Union as the bargaining representative for thoseemployees... "9 Though thecomplaint alleges an unlawful refusal to bargain since onor about November29, 1973, General Counselin his brief contends that therefusal to bargain occurred on December1,1973,whichis the dateRespondent receivedthe Union's demand.7There is no contention nor evidence that Respondentunlawfullychanged any wages,hours, or conditions of employment.8 It is noted that at the timeof her testimonyshe was no longer employedby Respondent.9As found belowAmes statementto employeesat a meeting onDecember7 wasnot an interrogationioThatstatement was made byAmesto a numberof employees whentheyasked her about the Union. 496DECISIONSOF NATIONAL LABOR RELATIONS BOARDconcerning his union sympathies.I shall therefore recom-mend that paragraph 12(a) of the complaint,which appearsto allege that interrogation as a violationof the Act, bedismissed.2.The December 7, 1973,meetingOn December 7, 1973,Ames called a meeting ofRespondent'semployees.About 20or 25 employeesattended the meetingat 2:45 p.m. that day. There is asubstantial conflict in testimony as to what was said.Ames testified as follows:Ames began the meeting byreading a statement that had beenprepared by HarryStang,Respondent's attorney.She read itword for word asfollows:Iwant to take a few minutes of your time to discussa subject which is of concern to all of us.Ihope youwill pardon me for reading this, but I do not want to bemisquoted later on.Last Fridaywe received a letter fromLocal 399. Theletter demanded that we sign a new contract with Local399. Obviously,we will continue the wages and benefitswhich you now have.However,we are quite concernedabout the clause in the contract which would requireeach and every one ofyou to jointhe Union and paydues as a condition of keepingyour jobshere. [At thispoint in her presentation, Ames read art. 2,pars. a, b, c,and d of the contract Park Raymond had with theUnion. Those pars.relate to unionsecurity.]In light ofthe fact that several of our employees have told me thattheydon't wish to be members of the union, we areworried about the effect this clause would have on ouremployees.It is my intention to review the situation with Mr.Leipzig before we make any decisions.However, I didwantto let you knowabout the situation because it isso important to you.If you haveany questions, I will tryto answer them.Ames then asked whether there were any questions.Employee Biggs told the group that he did not want theUnion and he didn't think he received enough for his dues.Biggs added that Park Raymond had been fair in givinghim merit increases and he preferred to go along with thatsystem rather than joining the Union.Licensed VocationalNurse(LVN) EvelynReser then said,"Iwill just tell youone thing,ifwe have to fool with that Union, I amquitting."Anotheremployee,Mary Margo said that shedid not receive any benefit from the Union and she did notwant theUnion.Margo then said,"Let'sjust vote on itnow," and a number of people put up their hands.At thatpoint Ames said,"Just wait a minute.We couldn't vote itin or out at this time as I understand it. I don'twant you tomake a hasty decision,please,think about it and you canletMr.Leipzig or I know at a later time whatyou reallyfeel about it." Employee Lee Thompson then asked Amesquestions concerning the cost to join,how dues werecollected,what benefits there were,and the starting rateunder the contract.Ames answered Thompson and toldher she was free to read the contract any time.Anotheremployee asked if Leipzig was going to recognize vacationstatus or time that had been built up with Park Raymond,and Ames replied that she couldn'tanswer the questionthen but that any time the employee came to the officetheywould discuss it. Ames went on to say that she wasalways willing to discuss any problem with the people andher door was always open.Another employee asked whatthe benefits would be if they didn't join theUnion. Amespicked up the paper she had read from and said,"Obviously,we will continue the wages and benefits whichyou have now."Four witnesses in addition to Ames testified concerningwhat was said at the December 7 meeting.Nurses aidesFrankieWells (who was the shop steward)and WillieMinnifield,as well as supervisor Rose Triplett,testified onbehalf of the General Counsel.OrderlyWilliam Biggstestified on behalf of Respondent.All fiveof the witnessescorroborated parts of each other's testimony and disagreedas to other parts.The pivotal differences are.keyed to thematters alleged in paragraphs 12(b), (c), and(d) of thecomplaint.Paragraph 12(b) of the complaint alleges that Ames toldthe employees that Respondent could offer the employeesbetter'benefits than the Union could.As noted above,Ames testified that her remark concerning benefitsoccurred during the time she was reading the speechprepared by her attorney and that she said"Obviously, wewill continue the wages and benefitswhich younow have."Biggs corroborated her testimony in this regard.Tripletttestified that Ames did not say that Respondent could givethe people better benefits than the Union.Minnifield inher initial testimony averred that Ames said that Leipzigwould give them more benefits.However, on cross-exami-nationMinnifield acknowledged that she could notremember if Ames said they would continue the benefitsthat they then had.Wells testified that Ames said thatRaymond Convalescent Hospital could give them betterbenefits than the Union."Wells' testimony in this regardis inconsistent with the witnesses of both Respondent andtheGeneral Counsel. I do not believe that Wells wasaccurate in her recollection of what happened at themeeting and I do not credit her assertion that Amespromised better benefits than the Union.I shall, therefore,recommend that paragraph 12(b) of the complaint bedismissed.Paragraph 12(c) of the complaint alleges that Ames toldthe employees that they could come into her office toinform her if they did not want the Union.As is set forthabove,Ames acknowledged that she told the employeesthat they could let Leipzig or Ames know at a later timewhat they felt about it. However,she put the remark in thecontext of employee Margo's suggestion thatthe employ-ees vote on the Union and the employees started to put uptheir hands.She averred that she said"Just wait a minute.We couldn't vote it in or out at this time as I understand it.Idon'twant you to make a hasty decision, please, thinkabout it and you can let Mr. Leipzig or I know at a latertime what you really feel about it." Biggs corroboratedI IBefore so testifying,Wells was asked whether she recalled Ames'us that she couldn't tell us how to vote." Her response with regard to thesaying anything else about the Union and Ames replied, "No. Shejust toldbenefits was then elicited by use of a leading question. RAYMOND CONVALESCENT HOSPITAL, INC.497Ames in substantial part by testifying that, after employeeMargo spoke,Ames said that she didn'twant a hastydecision and the employees could think it over in the nextday or so and come to her office or let her know whetherthey wanted the Union. Minnifield testified that Ames saidthat they could each come to her office to talk to her aboutthe Union and whether they wanted it. Triplett testifiedthat no one talked about a vote or a hasty decision. Shealso testified in substancethat Ames told the employeesthat it was up to them whether they wanted to vote for oragainst the Union and that they could come to her office iftheywanted to pursue the matter any further. Wellstestified that Ames said that she couldn't tell them how tovote but, if they wanted to, they could come to her officeone at a time because her door was open to discuss if theywanted the Union or not. I believe that Ames was both atruthful and an accurate witness.Her testimony concern-ing what she said at the meeting was more detailed thanthat of the other witnesses and was fully credible.I do notbelieve that the recollection of the other witnesses was asaccurate.In sum,I find that Ames was attempting to getthe employees to refrain from conducting a poll of theirunion sentiment that might be considered unlawful, andwas not soliciting them to come to her office and renouncetheUnion.In the context in which the statements weremade,I find that Ames' remark did not violatethe Act, Ishall therefore recommend that paragraph12(c) of thecomplaint be dismissed.Paragraph 12(d) of the complaint alleges that Ames toldthe employees that licensed vocational nurses would quit ifthe Union were designated as collective-bargaining repre-sentative.Ames testified that she never said anything aboutLVN's quitting if the Union came in and that LVN Reserwas the one who said that she(Reser)would quit if theyhad to "fool with that Union."Biggs in histestimonycorroborated Ames' testimony to the effect that Ames didnot say anything with respectto LVN'squitting.Minni-field testified as to the details of what was said at themeeting but she did not give any testimony concerningwhether or not Ames made a statementconcerning LVN's.Triplett testified that she did not hear anyone make astatement that the LVN's would quit if the Union got in. Incontrast to all the other witnesses,Wells testified thatAmes told the employees that she had received a letterindicating the LVN's would quit if the Union got in. Wellsalso averredthat LVNReser did not threaten to quit if theUnion came in. Ames' testimony is fully or partiallycorroborated by the testimony of the other witnesses whilethe testimony of Wells stands out in isolation. As indicatedabove,Ibelieve that Ames was a more accurate witnessthan Wells and I credit Ames where her testimony conflictswithWells'. I shall therefore recommend that paragraph12(d) of the complaint be dismissed.C.The Refusal ToBargain1.The employeecomments to Ames concerningunion representationMyraBurman,the administratorfor Park Raymondfrom October 22, 1973, through November 17, 1973,credibly testified that during the time she was administra-tortherewere no problems concerning the Union.However, Mildred Ames, the administrator who precededBurman asAdministrator for Park Raymond and whotook over when Respondent began to operate the nursinghome on November 19, 1973, credibly testified that fromthe first day she began working for Respondent employeestold her that they did not want to be represented by theUnion.Respondent commenced its operations of the nursinghome on November 19 with 38 employees, all of whom hadimmediately before been employed by Park Raymond inthe bargaining unit represented by the Union. In the first 2days of Respondent's operation, some 10 employeesapproached Ames and told her that they did not want theUnion. Within the first 2 weeks of Respondent's operation(which began November 19, 1973),at least23 of those 38employees told Ames that they did not want the Union.12Respondent's records show that as of December 1, 1973,there were five additional employees. Two of the five 13 hadpreviously worked for Park Raymond while the others hadnot. Of these five, one,14 shortly after her hire, told Amesthat she did not want the Union. Respondent's records alsoshow that there were four more employees as of December7,1973.None of these had previously worked for ParkRaymond. One,15 shortly after her hire, told Ames that shedid not want the Union.Summing up the above figures,itappears that of the 38employees who started off with Respondent on November19, 1973, at least 23, during the first 2 weeks of theiremployment, told Ames that they did not want the Union.In some circumstances it isproper toassume that newemployees who are hired want union representation in thesameproportion as the other employees.16 However, in theinstant case,even if it is assumed that all of the new12Biggs testified that the first timehe told Amesthat he didnot want theUnion was at theDecember 7meeting.Ames averred that Biggs told herthis on two or three occasions shortly afterNovember 19,1credit theaccuracy of Ames'recollection over that of Biggs. The finding with regardto the other 22 are based on the credible and uncontradicted testimony ofAmes.Those employeeswere 1. Brakens,T. Brown, T. Calantas, M Clark,R. Cobos, J. Cooper,E.Frazier,E Harrison,B.Haupt,T. Jeffery, B.Johnson,S. Jones,M. Margo, M. McIntire,V.Miller, J. Norzagoray, D.Oliver,E. Reser,F. Smith,L. Thompson, M. Toler,and M.Welch. Threeemployees,as to whom there was some question, have not beenincluded inthe 23. Thoseare B. Jones,C. Price,and O.Rasberry.B. Jones is a part-timeLVN chargenurse.She testified that she was not interestedin the Union butthat shedid not tell Amesanything about theUnion. Amestestified thatJones was one of the employees who told her she didn'twant the UnionBoth Jones and Ames werefully crediblewitnessesbut I believethat it ismore likely that Jones'recollection would have been more accurate as theevent would have been easy for her to remember and Ames couldhave beenmistaken in going over a long list of names.I therefore credit Jones andhave not counted her among the employees who told Ames that theywant the Union.Amestestified that employeeC. Price toldher that he didnot want the Union and then later told her that he hadn't made up his mind.Ames also testified that employeeO. Rasberry toldher indirectly that shedidn't want the Union and then retracted that statement.I have thereforenot counted either Priceor Rasberryamong the employeeswho told Amesthat they did not want the Union.13D. Lara andM. Curran.14M. Curran.Is I Rogers.16Cf.Laystrom Manufacturing Co,151 NLRB1482 (1965),enforcementdenied 359F.2d 799 (C.A 7, 1966);Emerson Manufacturing, inc.,200NLRB 148 (1972). 499DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees wanted the Umon except those who specificallytold Ames they did not, it appears that 25 employees out ofa total complement of 47 told Respondent 17 that they didnot want the Union.2.The checkoffs and union membershipsAmes credibly testified that she knew that only a smallportion of the employeeswereon checkoff for the Union.Booker Graham, a business representative for the Union,testified concerning union records. He acknowledged thatin the division of the Union in question it was the practiceto have all union members on checkoff. Though Graham'sanalysis of the union records was at best confusing, he didadmit that the Union only had ] I membership cards forthe 38 employees listed on Respondent's records as beingemployed as of November 19, 1973. He also admitted thatthe Union had only 18 checkoffs for November.3.Analysisand conclusionsa.The background principlesThe Board has consistently held that where an employ-ing industry remains the same, a predecessor's obligationtodealwith the Union that represents its employeesdevolves on a successor.Maintenance, Incorporated,148NLRB 1299, 1301 (1964);N.L.R.B.v.Burns InternationalDetective Agency, Inc.,406 U.S. 272 (1972). This principleapplies where the Union's majority status with regard tothe predecessor is established by the presumption raisedeitherby a certification or bythe existenceby an unexpiredcollective-bargaining agreement.RooseveltWalker d/¢/a B& W Maintenance Service,203 NLRB 657 (1973);Barring-ton Plaza and Tragniew, Inc.,185 NLRB 962 (1970), enfd.470 F.2d 669 (C.A. 9, 1972).The facts set forth above establish that Respondent is asuccessor employer to Park Raymond in that it used"substantially the same facilities and work force to producethe same basic products for essentially the same customersin the same geographic area."Ranch-Way, Inc.,203 NLRB911 (1973).18As the Board said inAutomated Business Systems,205NLRB 532 (1973):19Under established Board precedent, there is a presump-tion that a union, after the expiration of a year from thedate of its certification, continued to be the choice ofthe employees in the unit as their exclusive bargainingrepresentative. Similarly, it is presumed that a unionretained its majority status in the unit established by itsit It is noted that the dateof employmentoff. Rogers was later than theothers.General Counselin his beef points tothe fact thatAmes, in anaffidavit she gave to the General Counsel,averred that at the time sheadvised the employees that Respondent had received a requestfrom theUnion to signa contract13 employeestold her they didn't want the Unionand a number of others told her that thereafter.General Counsel argues thatthis indicates that the employees spoke to Ames on December7 when sheaddressed them or thereafter and not asclaimed by Ames within 2 weeks ofNovember19. The affidavit's reference to Ames telling the employees aboutthe demand does not necessarily indicate that the remark was made at theformal meeting of December7 It is likelythat the demand was generallydiscussedshortlyafteritwas received.The affidavitrefers to theconversations with employees and then goes on to state that on December 6collective-bargainingagreement,even after the expira-tion of thatagreement.This presumption is normallyrebuttable (subject to the Board's "contract-bar"doctrine) by competent evidence that the union nolonger commands a majority, and even without such anaffirmative showing an employer may withhold furtherbargaining in relianceupon a reasonably based doubtas to the continuing majority. [Footnotes omitted.]InBarringtonPlaza and Tragniew, Inc., supra,the Boardheld: "The presumption applies not only to a situationwhere the employer charged with a refusal to bargain isitself a party to the preexisting contract, but also to asuccessorship situation . . . . The burden of rebutting thispresumptionrests,of course, on the party who would doso."Ordinarily, an employer may not question an incumbentunion'smajoritystatusduring the life of a contract. Thatrisk, however, does not apply to successors because, underthe principles established by the Supreme Court in theBurnscase,supra,a successor-employer is not bound by itspredecessor's collective-bargainingcontract in the absenceof an undertaking to that effect.Ranch-Way, Inc., supra.Respondent thereforestands ina similar position to anonsuccessoremployer at the end of a collective-bargain-ing contract. Respondent can rebut the presumption ofcontinued majority either through proof that it predicatedits refusal to bargain on a reasonably based doubt as to thecontinuing majority status of the Union or that the Unionin fact no longer represented a majority of the unitemployees. Cf.Orion Corp.,210 NLRB 633 (1974).b.The lack of union membership and checkoffAs is set forth above, Respondent has establishedthrough the testimony of UnionBusinessAgent Bookerthat as of November 19, 1973, only a minority of itsemployees were members of or had checkoffs in favor ofthe Union. Respondent began operations with almost all ofParkRaymond's employees, and on November 19, arepresentative employee complement had been hired.However, the Board has pointed out that majority supportis not to be confused with majority union membership. Thefact that a majority of employees are not members of aUnion and do not pay dues is not equivalent to a lack ofunion support.Orion Corp., supra.As the Fourth CircuitCourt of Appeals held inTerrellMachine Company v.N.L.R.B.,427 F.2d 1088 (1970): ". . . many employees arecontent neither to join the union nor to give it financialsupport but to enjoy the benefits of its representation.Nonetheless, the union may enjoy their support, and they(the day before the formal meeting)Ames calledRespondent's attorney andtold him that many of the employees had informedher thattheydid notwant the Union.In any event, 2 weeks after November 19 wasDecember 3,1973.General Counsel's argument is that the refusal to bargain occurred onDecember 1, 1973, when Respondent receivedtheUnion's demandRespondent has not proved that a majorityof employees told Ames they didnot want the Union as of that date.18Respondent, in effect,acknowledges its successorship statusby statingin itsbrief: "In a successorship case such as this, 'resolutionof theallegationthatRespondent refused to bargain collectivelywith the Union [is] aquestion of fact requiring a determination whether Respondent entertaineda good faith doubt of the Union'smajority status.' " [Citationsomitted.]19 See alsoCanter Bros.,Inc.,203 NLRB774 (1973). RAYMOND CONVALESCENT HOSPITAL, INC.499may desire continued representationby it." Therefore, theevidencewithregard to membershipand checkoff fails toestablishthat the Uniondid not continue to represent amajority ofthe employees.c.The good faith doubtRespondent has introduced substantial evidence withregard to its claim that its refusal to bargain was predicatedon a good-faith and reasonably grounded doubt of theUnion's continued majority. As the Board held inTerrellMachine Company,173 NLRB 1480 (1969), enfd. 427 F.2d1088 (C.A. 4, 1970), there are two prerequisites forsustainingthis defense. They are: "that the asserted doubtmust bebased on objective considerations and it must nothave been advanced for the purpose of gaining time inwhich tounderminethe Union." (Footnotes omitted.) InPhil-Modes, Inc.,159NLRB 944, 959 (1966), enfd. 396F.2d 131 (C.A. 5, 1968), the Board adopted the Adminis-trative Law Judge's finding that: "And ordinarily evidencethat employees reported or communicated to supervisorsthat they, the enployees, wished to withdraw from theUnion, absent any contemporaneous unfair labor prac-tices,warrants a finding of good-faith doubt as tomajority." (Footnotes omitted.)As is set forthin detailabove, some 10 employeesnotifiedRespondent within the first day or two of itsoperation that theyno longerwanted the Union torepresentthem, and within 2 weeks of the commencementof operations a majority of the employees had so informedRespondent. That 2-week period ended December 3, 1973.The Union's demand for recognition was received byRespondent on December 1, and on December 7, 1973,Respondent filed a petition for an election. As is set forthabove, Respondent simply refrained from all action withregardto the Union prior to filing the petition for anelection.The allegations of independent violations ofSection 8(a)(1) of the Act have not been established by apreponderance of the evidence and there is no allegationnor proof that Respondent changed any wages, hours, orworking conditions.In determiningwhether Respondent had a good-faithdoubt as to the Union's majority, the remarks that Amesmade to Burman(the administratorof Park Raymondfrom October 3 to November 18, 1973) must be considered.In theconversation which took place about ' November 14or 15, 1973, which was 4 or 5 days before Respondentcommencedoperations, Ames referred to her anticipatedemployment with Respondent and said "I will havenothing to do with the Union," or "I will kick the Unionout as soon as I get backto Park Raymond." To someextent,this stateddesire tobe shed of the union colorsRespondent's assertionthat it had a good-faith doubt as tothe Union's majority. There is no evidence in the recordconcerningAmes' prior relationship with the Union whenshe was administratorfor Park Raymond or whether Ames19As indicated above,Ames credibly testified that the employees toldher they did not want the Union during the first2 weeks ofRespondent'soperation of the nursing home.The 2-week period ended December3, 1973.As Respondent has the burden of going forward with the evidence to rebutthe presumption of continued majority, its failure to establish its good-faithdoubt as of December 1, 1973, leaves the presumption intact as of that date.had any reason to doubt the Union's majority status withregard to Park Raymond. Ames' remarks therefore givecause to view Respondent's defense with some skepticism.However, the remarks in themselves do not conclusivelyestablish a lack of good faith with regard to Respondent'ssubsequent actions. The fact that Ames wanted to operatenonunion does not establish that at the time of the refusalto bargain with the Union Respondent did not have agood-faith doubt that the Union represented a majority ofthe employees. As found above, by December 7, 1973,when Respondent filed a petition for an election, amajonty of the employees in the bargaining unit had toldAmes they didn't want the Union. Respondent had notengaged in any independent violation of Section 8(a)(1) ofthe Act which would have indicated that the employeeswere being coerced into expressing something other thantheir true desires. I therefore find that as of December 7,1973, when it filed the petition for an election, Respondentdid have a reasonably based good-faith doubt as to theUnion'smajority status and that doubt was based onobjective considerations. I also find, however, that Re-spondent has not proved that as of December 1, 1973,when it received the Union's demand for recognition, thatithad such a good-faith doubt.19 Respondent has provedthat some of the employees had indicated they did notwant the Union by December 1 but has not proved that amajority had done so. The date upon which Respondent'sobligation to bargain matured must therefore be consid-ered.A successor employer is something of a hybrid creature.Itdoes not have all the attributes of its predecessor, inwhose shoes it partly stands, in that it is not bound by thepredecessor's contract and it can raise a question concern-ing its good-faith doubt as to the Union's majority status ata time when the predecessor would have been barred frommaking such a claim because of an outstanding contract.In addition, a successor cannot withdraw recognition ascan a predecessor, because a successor has never granted itin the first place. On the other hand, a successor is veryunlike an employer who approaches a bargaining relation-ship for the first time, as the successor is bound by apresumption of continued majority from his predecessorsrelationshipwith the Union, In general, categoricalanalogiescannot always be properly drawn between theduties that a predecessor would have had and those that asuccessordoes in fact have.An employer (where there is no successorship) canwithhold further bargaining, after expiration of its con-tract,as of the date that it obtains a reasonably baseddoubt as to the Union's continuing majority.AutomatedBusinessSystems, supra.The date of the withholding offurther bargaining or the withdrawal of recognition isdecisive in determining whether there had been goodfaith.20 In theinstant case,Respondent had hired arepresentative employee complement as of the moment itstartedoperations. It had continued the predecessor's20 InOrionCorporation,supra,the Board referred to: ". . . the well-established principle that if an employer does not establish that it had areasonable doubt when it ceased bargaining, it can defend against an 8(aX5)allegationonly by showingactual lossof majority as of the date ofwithdrawal of recognition" (Footnote omitted.) 500DECISIONSOF NATIONALLABOR RELATIONS BOARDbusiness with almost all of the predecessor's employees andhad done so without interruption.Because it was asuccessor,Respondent had never bargained with orgranted recognition to the Union and therefore did notcease bargaining or withdraw recognition.It did,however,refuse to bargain.Itmanifested its refusal by the filing ofthe RM petitionon December 7, and by thestatement ofAmes to UnionBusinessAgent Booker on December 10,that,as far as Ames was concerned,the place was notunion.As a general rule, a successor's obligation to bargain witha union matures when the successor has hired a representa-tive employee complement,a majority of whom had beenrepresentedby the Union.Valley Nitrogen Producers, Inc.,207 NLRB 208 (1973);N. L R. B.v. Burns, etc, supraat 295.Thatrule presupposes that a demand for recognition andbargaining has been madeby the Union. No uniondemand is needed in a situation where there is awithdrawal of recognition or a cessation of bargaining byan employer.However,where an employer has notrecognized the Union it can be found to have unlawfullyrefused to bargain only after the Union has demandedbargaining.Cf.SpruceUp Corporation,209 NLRB 194(1974). The General Counsel therefore contends in his briefthat the duty to bargain arose not on November 19 whenRespondent had hired a representative employee comple-ment but on December 1, 1973, when Respondent receivedthe Union's demand.The date that a demand is received isordinarily used as the refusal to bargain date in situationswhere an employer responds to the demand by engaging inunfair labor practices that are of such a nature as toprevent the possibility of a fair election.However,that isnot the situation in the instant case.Here Respondent didnot engage in any activities to undermine the Union. In the6 days between the receipt of the demand and the filing byRespondent of the petition for an election,Respondenttook no action with regard to the Union.Neither did it doanything to -change wages, hours, or conditions ofemployment. The first action of Respondent that could beconstrued as a refusal to bargain was thefiling of thepetition of December7, 1973.In the circumstances of thiscase,I see no compelling policy reason to require the legalconclusion that Respondent refused to bargain on the datethe demand was received rather than on the date on whichthe Company responded to the demand.The demand wasreceived in the context of a situation where there wasferment concerningtheUnion,and anumber of theemployees,though less than a majority,had told Respond-ent they did not want the Union.Respondent maintainedthe status quo for 6 days and did not use that time toattempt to undermine the Union or to unreasonably delaya response to the Union's demand.On the sixth day afterthe demand,and after a majority of the employees hadindicated they did not want the Union,Respondent filedthe RM petition and thereby indicated that it would notbargain with the Union unless the employees voted in aBoard election in favor of the Union. Under theseparticular circumstances,I do not believe a fording that theRespondent violated Section8(a)(5) of the Actiswarrant-ed. In cases of this nature,two basic policy considerationsmust be weighed.The firstis that the industrialstabilitythat flows from the continuation of a collective-bargainingrelationship,whether established through a history ofbargaining or a successorship, should not be disturbed orsubjected to question except for good cause. The second isthat an employer's statutory obligation to bargainonlywitha majorityunion as well asthe employees' right to affirmor deny their desire to be represented by an incumbentunion,aremeaningful only where the employees, atappropriate times, can make a definitive statement of theirviews.In this case such a statement was soughtthrough theBoard's election procedure.In the circumstances of thiscase, I believe that a proper balancing of these policiesweighs in favor of the election procedure.In reaching this conclusion,Ihave carefully consideredthe cases ofRanch-Way Inc., supra Valley NitrogenProducers, Inc., supra,andGlenn Spooner d/b/a D & FSuper Market,208 NLRB 891 (1974). A serious argumentcan be made on the basis of those cases that a successor'sduty to bargain matures at the time when the demand hasbeen made and a representative employee complementhired, and that evidence of good-faith doubt after thosedates cannot be used to exonerate an employer from an8(a)(5) violation.However, I believe that all three cases aredistinguishable on their facts.InRanch-Way, Inc.,theBoard found that a successor-employer who had takenover operations from a predecessoron July1,1968,violated Section 8(a)(5) of the Act by making certainunilateral changes in working conditionson and after July1, 1968, and by refusing to bargain with the union on July15, 1968, when the union notified the company that itexpected the contract to remain in effect. In that case, theBoard found that it was not until October or November1968,which was long after the company's refusal tobargain, that the employees indicated that they no longerwished to be represented by the union. On August 5, 1968,that employer had expressed doubt of the Union's majoritybut gave no reason to support that expression.In thosecircumstances, the Board found that the employer hadviolated Section 8(aX5) of the Act. InValleyNitrogenProducers, Inc.,theBoard specifically keyed an 8(a)(5)violation to its finding: "that at the time the duty tobargain with the Union matured the Respondent did nothave a sufficient basis to doubt the Union's majority statusamong the unit employees." The Board found that the dutymatured on January 26, 1973, when a representativecomplement of employees had been hired(which was aftera demand by the union had been made).The successor hadtaken over the operation of the predecessoron January 11,1973. The Board held that evidence of employee dissatis-faction with the union after January 26, 1973, was vitiatedby thecompany's preexisting unlawful refusal to bargainwith the union and therefore was to be accorded no weightwhatsoever.However,the underlying facts of that casewere that between January 10 and 26, 1973, the companyinstituted an entirely different schedule of wages, rates ofpay and hours, and changed working conditions. OnJanuary 9, 1973, the union had demanded bargaining. Thecompany ignored the demand and told the employees tocontact the former employer concerning any contractrights.On January 19, the union reiterated its demand onthe telephone, and the company answered that it was not RAYMOND CONVALESCENT HOSPITAL, INC.501fully staffed but that it had no objection to meeting whenstaffing was completed.On January 23, the union wrotemaking a third demand.On February 2, the companyresponded by saying that it would meet when employmentconditions were resolved,but would not recognize theunion.On February 7, the employer claimed that the uniondid not represent a majority.On February16, the unionagain renewed its demand and, onFebruary 22, thecompany agreed to investigate the union's majority status.In both theRanch-Way, Inc.,andValley Nitrogencases, theemployer engaged in prolonged alld unjustifiabledilatorytactics while changing wages, hours, or working conditions.Both are distinguishable from the instant case whereRespondent maintained the statusquo for a short timebefore filing a representation petition,which was based ona good-faith doubt as to majority,and the delay was in thecontext of substantial employee claims that they did notwant the Union to represent them.Glenn Spooner d/b/a D & F Super Market,supra,is alsodistinguishable on its facts from the instant case. In theSpoonercase,the successor began operating on August 14,1972.Thecompany met the union who represented thepredecessor'semployees,and on August17, 1972, theunion demanded recognition.The company responded bydemandingproof of the majority. The Board found thisdemand for proof to be a refusal to bargain and also foundthat,as of the date of that refusal, the employer did nothave a good-faith doubt as to the union'smajority status.In that context an 8(aX5) violation was found even though21 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.an RD petition had been filed on September 6, 1972. In theinstant case,the only demand for proof of majority by theEmployer was made through the filing of an RM petitionand at thetimeof the filing the Employer did have a good-faith doubt as to the Union's majority. No other action ofthe Respondent took place before the filing of the petitionthat can be construed as a refusal to bargain.In sum,I find that,based on the particular circumstancesset forth above, the General Counsel has not proved by apreponderance of the credible evidence that Respondentrefused to bargain in violation of Section 8(a)(5) of the Act.Ishall therefore recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.Uponthe foregoing findingsof fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, Ihereby issue the following recommended:ORDER 21The complaintis dismissedin its entirety.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.